Campbell, J.,
delivered the opinion of the court.
The process by virtue of which the prisoner was held conforms to the ordinance of the city, and the single question for the decision on trial of the writ of habeas corpus was as to the validity of the ordinance. It is too broad and sweeping in its provisions, and is invalid. Hogs in the city of Jackson may or may not be a nuisance, and any ordinance on the subject should be framed accordingly. Wood on Nuisances, § 518.

Reversed and prisoner discharged.